DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1, 15 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,632,590. Although the claims at issue are not identical, they are not patentably distinct from each other because both method comprise substantially the same elements. For example, Claim 22 functions performed by the steps of the instant application are the same and obvious as the steps of claim 9 of the U.S. Patent No. 9,632,590. A vision system for a vehicle, said vision system comprising a camera disposed in a vehicle equipped with said vision system, said camera having a field of view that encompasses a front seat of the equipped vehicle so as to capture images of a driver of the equipped vehicle of the limitation of US Patent No. 9,632,590 having limitations camera capturing image data; a control comprising an image processor; said image processor provided with image data captured by said camera; said image processor image processing image data captured by said camera. The difference is the claims US Patent No. 9,632,590 having the limitations image processor, responsive at least in part to image processing of image data captured by said camera, recognizing movement; wherein said movement comprises a hand gesture made by the driver of .


Instant Application No. 17/445,631.
Claim 22. A vehicular driver monitoring system, the vehicular driver monitoring system comprising:
an interior rearview mirror assembly disposed in a vehicle equipped with the vehicular driver monitoring system, wherein the interior rearview mirror assembly comprises a mirror casing and a mirror reflective element;
wherein the mirror reflective element comprises a glass substrate having a first side and a second side separated by a thickness of the glass substrate;
a camera disposed at the interior rearview mirror assembly;
wherein the camera is disposed behind the mirror reflective element and views through the mirror reflective element;
wherein the camera views a driver sitting at a driver seat of the equipped vehicle;
wherein the camera is operable to capture image data;
a control comprising a vision system-on-a-chip image processor that processes image data captured by the camera;
wherein the control, via processing at the vision system-on-a-chip image processor of image data captured by the camera, determines driver movement; and 
wherein the vehicular driver monitoring system generates an output responsive at least in part to the determined driver movement.



Claim 19. A vision system for a vehicle, said vision system comprising: 

a camera disposed in a vehicle equipped with said vision system, said camera having a field of view that encompasses a front seat of the equipped vehicle so as to capture images of a driver of the equipped vehicle; 
said camera capturing image data; a control comprising an image processor; said image processor provided with image data captured by said camera; said image processor image processing image data captured by said camera; 
said image processor, responsive at least in part to image processing of image data captured by said camera, recognizing movement; wherein said movement comprises a hand gesture made by the driver of the equipped vehicle; 

wherein said image processor comprises a system-on-a-chip image processor; wherein, responsive at least in part to said recognition of said hand gesture, said control controls a device of the equipped vehicle;
a display device viewable by the driver of the equipped vehicle; wherein said display assembly comprises a video display device; 
and wherein said video display device is operable to display images representative of a scene occurring exterior of the vehicle.



Allowable Subject Matter
After a thorough search, and in light of the prior art of record, claims 1, 15 and 22 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:   
The best prior arts, Hu et al.  (US Patent No. 2006/0227066); Uken et al.  (US Patent No. 7,289,037) and Palett et al. (US Patent No. 5,940,503) combination fail to disclose or suggest one or more of the features of the independent claims 1, 15 and 22.
In summary, Hu et al. discloses a human machine interface device for automotive entertainment systems, the device includes user interface input components receiving user drawn characters and selection inputs from a user, and user interface output components communicating prompts to the user.
Uken et al.  teaches relates generally to the field of interior rearview mirror assemblies for vehicles and, more particularly, to interior rearview mirror assemblies which incorporate an accessory or feature, particularly an electronic accessory or feature.
Palett et al. discloses the rearview mirror assembly includes a bracket assembly mounted on top of the rearview mirror and including a holster defining a socket for receipt of the portable telephone. External contacts on the telephone coact with contacts in the socket to establish electrical communication between the telephone and the transceiver of the vehicle when the telephone is inserted into the holster. Alternatively, the mobile telephone may be built permanently into the rearview mirror assembly.
None of the prior arts of record alone or in any reasonable combination, disclose the claimed invention as recites in the independent claim 1 and similarly recited in claim independent claims 15 and 22.

wherein the camera is disposed behind the mirror reflective element and views through the mirror reflective element; wherein the camera views a driver sitting at a driver seat of the equipped vehicle; wherein the camera is operable to capture image data; a control comprising a vision system-on-a-chip image processor that processes image data captured by the camera;
wherein the control, via processing at the vision system-on-a-chip image processor of image data captured by the camera, determines driver movement; and wherein the vehicular driver monitoring system generates an output responsive at least in part to the determined driver movement.
The recited limitations, in conjunction with all the features of the independent and dependent claims are not taught nor suggested by the prior arts of record.
Claims 2-14, 16-21 and 23-35 are also allowed as being directly or indirectly dependent of the allowed independent claims. 
Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and non-obviousness requirement of the Patent Act.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/Primary Examiner, Art Unit 2171